UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,
                            Plaintiff,                      20-CV-0727 (CM)
                    -against-                               ORDER OF DISMISSAL
MEGAN TRAINOR, et al.,                                      UNDER 28 U.S.C. § 1651

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On January 10, 2020, the Court ordered Plaintiff to show cause why he should not be

barred as of January 10, 2020, from filing any further actions in this Court in forma pauperis

(IFP) without first obtaining permission from this Court to file his complaint. See Calvino v.

Fauto, ECF 1:19-CV-11958, 4. Plaintiff did not file a declaration in response to that order, and

on February 11, 2020, the Court barred Plaintiff, as of January 10, 2020, from filing any new

action IFP without first obtaining from the Court leave to file. See ECF 1:19-CV-11958, 5.

       On January 27, 2020, Plaintiff filed this new pro se case, seeking IFP status. But as

required in the February 11, 2020 order, he has not sought leave from the Court to file this action.

The action is therefore dismissed without prejudice for Plaintiff’s failure to comply with the

February 11, 2020 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this
order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   February 18, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                                2
